e

JVANUNAL Ai ties 20g OFF1CER

“AN ACT TO RATIFY THE FOREST MANAGEMENT
CONTRACT AREA ‘A’ IN LOFA AND GBARPOLU COUNTIES
BETWEEN THE REPUBLIC OF LIBERIA REPRESENTED BY
THE FORESTRY DEVELOPMENT AUTHORITY AND ALPHA

LOGGING & WOOD PROCESSING INCORPORATED”

APPROVED MAY 27, 2009

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA, LIBERIA

PRINTED JULY 4, 2009
SS Ie So Oe
REPUBLIC OF LIBERIA
FORESTRY DEVELOPMENT
AUTHORITY

FOREST MANAGEDENT CONTRACT

Kasay a0 Address of Contract Bolder:
ALPHA LOGGING & WOOD
PROCIGSING INCORPORATED.

Deaner & 2006 Ocsoner S, 2O3F

“FBG lg

Location Mage aiphe Legging Company tibet. ee

SPARE A ~ SPECIFIC PROVISIONS as sssspasvryssspsnesic Binns sisnssnaqadsracerecercecsesveiennee 7
A2 — Processing Requirements 10
A3 — Performunce Bond bt)
A4— Land Reatal Bid 0,

B23 ARMINIA stcssccasananeanons
3,0 - OBLIGATIONS OF CONTRACT HOLDER ————________- IS

83.1 — Pre-Felling Operations....... 1s
Lik mal ~ Forest Management Plan.

13, 14 — Initis! Annus! Operational Plan....
B3.15- initial Performance Bod and First Annual Performance Bond .

Sap ips hcieer nr

yee 19
BA12— ~ Uso of Pubic Lands Outside Conse
—_—_— Si — SG OS SS I 8S 509
6.42 — Reforestation o.com

: a
. ‘ Lb
rc

= —= eH = —
pe aw Re cal a z
1,5 ~ Road Construction and Maintenance ..............
10.6 — Fire Precautions and Control.
1M G1 — Fire Control .............

1,62 — Fire Suppression Costs

1,63 ~ Participation in Chain of Custody
87.0 — FISCAL OBLIGATIONS.

7, | — Foes and Rental Bids.........
7.11 — Land Rental Bid Payments.
7,13 — Land Rental Fees._..
47,14 — Forest Product Fees.

07.23 — — itr Uneanety Danger Reign Wily Ga.
17 24 — Careless Falling or

B733- — Payment Gusrantced by Bond or Deposited Securtics .
1734 - = Renae Not Received ..

8X 92 — Contract Closure...

ene ieee ee eee ies i eee
CP x
S

; pot Pore .
a8 | = AG

a

= ie we nr
: \e \ 1
Ss ‘ rs LS a Z|
se 7a Lay i a)
a b yA

Location Map of Alpha Logging, in LIBERIA

SO OOO ee ae aes ee t'
This Contract is entered into at the City of MONROVIA, County of
MONTSERRADO, Republic of Liberia, under the General Business Law, Title 14
of the Liberia Code of Law Revised, between the Government of the Republic of

WOO ROCESSING I RPORA duly organized, existing,
«nd doing business under the Laws of the Republic of Liberia, hereinafter refarred to
us the CONTRACT HOLDER, OR HOLDER. .

WHEREAS, (1)Section 5.3 of the National Forestry Reform “Law of 2006
authorizes the AUTHORITY to grant licenses for sound, long-term forest
management, including inventories, preperation of Management plans, and
ANNUAL OPERATIONAL PLANS, through Forest Management Contracts; (2)

PART A — SPECIFIC PROVISIONS

Al — Location and Area
See Section B2.1 (Contract Area)

The Contract Area of 119,240 Hectares has the following Metes and
Bounds Description:

Alpha Logging and Wood Processing Concession lies within Latitudes 7°12'0” - 7°36°0"
North of the equator and Longitudes 9°36'0” - 10°0"0” West of the Greenwich meridian
and it is located in Gbarpolu and Lofs Counties-Liberia.

Starting from the town of Dekeibe, (9°31'37.42"W - 7°20°02.40"N) thence a line runa §
—35°_E_for 566 meters to the point of COMMENCEMENT on-the Saint Paul River.
—AP°3126,73"W-7°1948,29"N); thence a line rons Duo-West-for-1,523 meters to a point

(9°32'16.42"W-7°19'48.73"N); thence a line mins Due North for 1,956 meters to a point

(9°32'16.71"W-7°20'52.06"N); thence a line runs N 35° E for 3,636 meters to a point

(9°31'08.49"W-7°22'29, 11"N); thence a line runs Due North for 3,125 meters fo a point

(9°31'07.71"W-7°2409.89°N),; thence a line nms N 52° W for 1,434 meters to a point

(9°31'44.95"W-7°24'38.91"N), thence a line runs N 2° W for 2,181 meters to a point

(9°31'46.91" W-7°25'49.10°N); thence a line nuns N 46° E for 2,806 meters to a point

(9°30'41.83"W-7°26'52.23"N); thence a line runs N 1°30' E for 2,872 meters to 2 point

(9°30'39.48"W-7°28'25.56"N); thence a line, runs N 29° W for 10,433 meters to a point

(9°33°23. 37" W-7°33'21.23"N); thence a line runs.Duc West_for-6,891. meters to a point
~orossing-the--Via River (9°3708.42"W-7°33'23,58"N);-thenoe-atine runs $ 26° W for

2,258 meters to a point (9°37'40.84"W-7°32'17.86"N); thence a line runs Due West for

1,099 meters to a point crossing the Via River (9°38'17.14"W-7°32'17.07"N); thence a

{ine runs ‘Dus North for 5,022 meters to a point (9°38't712"W=73500,30"N); thence a

line runs N 53° W for 4,983 meters to a point (9°40'26,59"W-7°36'36.69"N); thence a line

runs Due West for 2,026 meters to a point (9°41'32.78"W-7°3637.27"N); thence a line
runs Due South for 5,022 meters to # point (9°41'33.36"W-7°33'54.69°N); thence a line
runt Due East for 1,031 meters to a point (9°40'S9.68"W-7°33'55.27"N); thence a line
runs Due South for 2,960 meters to a point (9°41'00.26"W-7°32'17.71"N), thence a line
runs S 60° W for 2,347 meters to a point (9°42'06.45"W-7°3 1'39.39"N); thence a line runs

§ 13° W for 17,298 meters to g point (9°44'14.33"W-7°22'33.33"Ny), thence a line runs

Due West for 6,999 meters to a point (9°48'02.81"W-7°22'31.97"N), thence a line rung S

20° W for 6,098 meters to a point (9°48'38,17"W-7°19'16.10"N); thence a line runs $ 89°

W for 6,834 meters to a point (9°52'21,22"W-7°19'10.66"N); thence a ling runs N 2° W

for 2,108 meters to a point (9°52'21.98"W-7°20'20.34"N); thence a line runs $ 8% W for

2,969 meters to a point (9°53'S8.87"W-7°20'18,54°N); thence a line runs S SO° W for

5,794 meters to @ point (9°56'41.54"W-7°18'42.84"N); thence a line runs S 89° W for

4,075 meters to a point crossing the Tuma Creek (9°58'S4,77" W-7°18'40.96"N); thence a

line runs N 44° E for 1,435 meters to a point near the Tuma Creek (9°58'22.45"W-

T19'14.08"N), thence a line runs N 1° W for 998 meters to a point (9°58'22 26"W-

7°19'46,77"N), thence a line rus $ 83° W for 1,003 meters to & point crossing the Tuma

Creek (9°58'55.00"W-7°19'45.74"N); thence a line runs N 1° W for 2,031 meters to a

point (9°58'55. 56"W-7°20'S1.24"N); thence a line rans Due West for 3,979 meters to a

Qa!
iene

| GRE -Aeriat: ‘Forest Management Contract Area ‘A’ (119,240 Hectares) Co
(eee: giortpmensinme

Ciel Bag Ferme the foecciny tovctopncet qleatyorieg

i}

Acrial Map
A map of the CONTRACT AREA uttached (If there is a discrepancy
between the map and the written Metes and Bounds description, ses B8.31)

_—_—__—,,
x

Lc Seem
a aaa

-

Eyres = ee Beet

php

Al ~ Processing Requirements
See Section B3.13 (Business Plan).

HOLDER must satisfy the
R

Processing Facilities:

i S $ 2,500,000.00 (Install in the first three years)

Plywood Mili/Vincer S $ 22,000,000.00 (Install in the first three years)

tie —

See Section B3. 15 ial Prerace Bond and Fit Anal Peformance Bond,
i - Section 6.12 (Annual Performance Bond), ae

Ihe required initial Performance Bond emount in United States dollars is $ 250,000.00

A4 - Land Rental Bid

See Section B7.11 (Land Rental Bid Payments).
The land rental bid in United States dollars is $ 10.05 per hectare payable annually (cach
and every year of contract duration) to the Government of Liberia.

AS - Other Specific Provisions
ee ee ee ee os ion Alen tee ees hee |
PART S~ GENERAL PROVISIONS

B1.0—INTERPRETATION AND DEFINITIONS

___material, as determined by the CONTRACTING OFFICER. ta

hme essence. means that if this Contract goes before s
Cee ee rer tins an ten tak sal desea a Os Cotas
firm unless the parties agree to waive them. ‘i ‘eit
ii determines that some part of this Contract invalid, the parties
CN aat the court fo ste oaly the olen provision and not the ene

—(x)Each party wants to keep a legally valid 4 nttpergecd
Therefore, duplicate original versions

2 seconde of the parties, :
ining the rights and obligations ee
- (xi)“Includes” as used in this Contract mesns “includes baris not limited
Except for the following terms, which are capitatined inthis Contract sed defined
below, terms in this Contract have common contextual definition. = dispute,
CONTRACTING OFFICER may interpret terms in sccdrdance accepted
terminologies of the forestry profession. : ;

HOLDER,
AGENT, when used to describe persons acting on behalf of gegen 4

i contractors.
St te yi bcm aan
rar HARVESTING CERTIFICATE means & certificate issued by AUTHORITY in
accordance with Section B6.13, .
ANNUAL OP ERETIONAL PLAN weans the plan required under Section B6.1

AUTHORITY meaca the Forestiy Development Authority (FDA). -

247

Gr.

We
ter the
NOMAL
Hh
HE ther
MIND,
‘tial
oul W
iTeateily
leet
elitue
NAN
track! a
LAIN
tate
Cite
CONTI
Cony)
fempeirye
Contin
CONTE
Holoyyar
denen
CONTI
ewer thy)
Marcial
buvitiee
Cros
Verte |
AA ne
EEE
Tefen
Tra
1ObLon
PORES
wuclude
stall «
PORES
epeitinn
tiwenare
oye
Cong
(oeanvcdin
HARI
Or
en)
wiih Ad
an ee = a70
AWARD NOTICE DATE means the “ate that the tentative contract award notice is given
to the winning bidder,

HOARD OF DIRECTORS means the Board of Directors of AUTHORITY.

RKAST HEIGHT means 4 point on 8 tree 1,36 meters above the average ground level or,
if there ia a buttress, 30 centimeters above the convergerice of the buttress.

HUSHMEAT means meat of wild animals killed for subsistence or commercial purposes.

CHAIN OF CUSTODY mans te pah of cattnni olowed by LOGS, TIMBER
and WOOD PRODUCTS through harvesting, transportation, interim storage, processing,
distribution, and export, from soures of origin to end use, Chain of Custody continues
tleapito changes of state — for example, changes resulting from cutting, processing,
aplitting, or sorting.

(UAIN OF CUSTODY SYSTEM means the set of procedures and mechanisms used to
track and monitor CHAIN OF CUSTODY.

CLAIM moans » written demend by one of the parties seeking the payment of money,
adjustment of interpretation of contract tems; or other relief, under or relating to this .
Contract,

CONTRACT AREA means the area described in Specific Provision Al.

CONTRACT EFFECTIVE DATE means the date upon which this Contract satisfies the
requirement: of Section 5.3(f) of the National Forestry Reform Law of 2006 that the
Comtract be both signed by the President and ratified by the Legislature.

CONTRACTING OFFICER means an AUTHORITY officer to whom AUTHORITY has
delegated the power and duty to administer this Contract, including but not limited to
inxpection and enforcement of the Contract, under Section BS.2. ;

Ty er caamitacet sais canon, dacmahcins eine tagtanedlag maaien et
tumineas concems, or otherwise. In all events, “control” shall be deemed to include
Seer Sema eaeeie SE Suey 9c 10 Bey pee Se seme
voting power or the equity interests". 54 | ~
AYA moans the Environmental Protection Agency.

#IKK moans any sum charged in’ conformance with Section 14.2 of the National Forestry
Reform Law of 2006, :
*RLLING EFFECTIVE DATE means the date on. which AUTHORITY certifies that the
HOLDER bas completed all PRE-FELLING OPERATIONS,

VOREST PRODUCT means any material detiyed from FOREST RESOURCES,
including but not Himited to flora, fauna, and micro-organisms that may be exploited for
social, economic, or other

*OREST RESOURCES means anything of practical, commercial, social, religious,
apirttudl, recreational, educational, scientific, subsistence, or other potential use to a
Humes that exists in the forest environment, not limited to flora, fauna, or micro-
Ofna,

GOVERNMENT means the government of the Republic of Liberia and includes all
bronches, subdivisions, instamentalities, authorities, and agencies.

HARVESTING BLOCK means en area for TIMBER harvest identified in an ANNUAL
OPERATIONAL PLAN under Section B6.11.

HOLDER (or CONTRACT HOLDER) means the PERSON entering into this Contenct
with AUTHORITY and receiving a license to harvest TIMBER under this Contract.

2

Q, pul
CTA
systems and water dreins for disposal of plant wastes and sewage;

on ifise facilities, including schools, clinis, t la: ted poll
(a) Miscellancous facilities built in conection with the operation of he
cept, nding oes, employs hos, mation ars ns =P

warehouses.
LOG 1 Norton of « tee, with or without side limbs and berk removed, otherwise
substantially intact and intended for processing. ———
se INTABLE LOG wets « LOG capable of being processed int WOOD
PRODUCTS of commercial value, however:

() ifs toe wee not bucked to assure as much vokume as possible, merchantable
contents are assessed asi it had been properly bucket

(ii) The LOG is not one-third or more of its volume is subject to
mai fects. “Majo defects” includes heart shake, ring shake, heart dese, nol
shatters, dry damage, snd the

Tia) The LOG is not merchantable if the volume ofits sapwood exceeds one-So0)
oa Meal volume, unless it can be sold, processed, or otherwise wilized

——

PERSON means any individual, joint venture, association, trust,
estate, entity, A of state, and any branch, division,
political subdivision, instrumentality, authority, oF S267
PLANT AND EQUIPMENT mesons following assets, other then
TMPRASTRUCTURE, necessary or desirable for operations under this Contract

@ Felling and extraction equipment,

Gi) Facilities and equipment to saw, cut, aid otherwise

Gi) Facilities and equipment connection with the operation of tho

foregoing, i offices, machine shops, repair shops, and warehouses,
(iv) Facilities ond equipment for the maintenance of personnel, including
dwellings, stores, mess halls, and recreation facilities; and
(¥) Moveable equipment, j., luding motor vehicles, used with assets i the
above four categories or with I} FRASTRUCTURE.
URE PELLING OPERATIONS means
(i) Proparation of a Strategic Forest Management Pian;
(ii) Preparation of a Five-Year Forest Management Plan;

(+i) Prepacation of an inital ANNUAL OPERATIONAL PLAN; ond
(vii) Posting of an initial Performance Bond, followed by posting of an annual
Performance Bond.
NMUER means sawn or cut wood or LOGS.
WOOD PRODUCT wveans a processed item made substantially of wood, including but
fit limited to lumber, plywood, veneer, particleboard, and pulp. In case of doubt whether

construction,
repair, of renovation of a building or structure or surface and includes site preparation,
excavation, assembling, installation of plant, fixing the equipment, and laying out of
(materials, and any action pertaining to logging or preparation of logging activities. 7

820~— GRANT

21 Contract Ares

AUTHORITY gnints HOLDER the licease to harvest TIMBER within the confines of the
whe Geen ar bk uae ee chers eet ee
to the teem of this Contract HOLDER’s harvests must be consittent with

POREST PRODUCTS other than TIMBER are not granted under this li¢enso unless a
specific provision in the Contract ellows their harvest oruse. - ~~

In the ovont of a resurvey, HOLDER shali promptly report to AUTHORITY any
Mixcropancy in the metes and bounds and/or the CONTRACT AREA maps for
AytOprinto action and adjustment.

2.11 — Reservations

tho parties recognize that Chapters 11 and 12 of the Nations! Forestry Reform Law of
200%) tenerve rights for private Isndowners and the public, and HOLDER agrees to
toapoct those nghts. In addition, the GOVERNMENT reserves the right:

() OF access, or to allow others to access, the CONTRACT AREA for the purpose
of exploring, for or exploiting minerals or other substances or for any subsoil
investiyation or other reasonable investigation, provided HOLDER's operations and
«tivities shall not be unduly interfered with nor its rights prejudiced and that if damages
teault (9 HOLDER’s property as a result of such exploretion, investigation, or

4

Gawiyl
my

i-
vith HOLDER’s operations and shall compensate HOLDER for damage caused,
i tut not limited to, property damage and economic or other losses, including

————————_———_

B2.2 — Terminstion Date

(2) HOLDER’s license to harvest TIMBER ends on the termination date specified
in this Contract, unless extended or shortened under 2 provision of this Contract or by
operation of law,

(b) This Contract is not renewable, Limited extensions are possible under Section
18.5 (Force Majoure). HOLDER shall discharge all its obligations under this Contract in

timely manner, excepting I i
—iwritten permission to delay
delay, HOLDER’s failure to hon ttime-related

2 B23 —‘Assigament =

(2) HOLDER shall not assign or transfer this Contract-or any interests, rights,
Government of Liberia by and through the Ministry of Justice, Ministry of Finance, and
the AUTHORITY.

¢b) AUTHORITY shall not consent to any assignment or transfer of this Contract,
except in compliance with the requirements of AUTHORITY Regulation 104-07, Section
7

B3.0- OBLIGATIONS OF CONTRACT HOLDER
B3.1 — Pre-Felling Operations

QA

tt
iD
—  /
(c) The dato on which AUTHORITY issues the certification under this Section is
(he (1LLING EFFECTIVE DATE for thie Contract.

15.11 ~ Vorest Management Pian

(a) At loaut 90 days before the first annual operating season, HOLDER shall submit
i) AUTHORITY 2 Forest Management Plan covering the entire term of this Contract and
lacking (me enough into the future to demonstrate that the HOLDER’s proposed
‘wwayernant activities during the Contract term will be sustsinable,

(b) HOLDER shall ensure thet the Forest Management Plan conforms with
AUTHORITY's Guidetines for Forest Management Planning and the Liberia Code of
Vuroat Harvesting Practices, and also with the requirements of AUTHORITY Regulation
109.07, Section 31, <

(«) Tho Forest Management Pinn must include ths following: —_——

(i) & Strategic _Forest-Management Pian covering tho entire term-of—this—
Contract,

(ii) a Five-Year Forest Management Plan, as described in Section B6.15;

(iit) » copy of any environmental impact study required by law; and

(iy) the Business Plan required by Section B3.13 of this Contract.

(4) If by Inw the environmental impact study requires EPA approval, HOLDER
shall submit evidence of EPA's approval.

(o) AUTHORITY shall review, and then approve or deny, the Forest Management
("an as provided by AUTHORITY Regulation 105-07, Section 52, -

11.12. — laitial Social Agreements =

(n) Lofore the first annual operating season, HOLDER shall execute the Social
A\ueomenits required by AUTHORITY Regulation 105-07.

(») AUTHORITY shall prompily review and either sitest to or reject the Social . :
Ayroomonts, in conformity with AUTHORITY Regulation 105-07, Section 36. _

15.13 ~ Business Plan

(a) As part of ité Forest Management Pian, HOLDER must include sn up-to-date
Liwsiness Plan demonstrating, to AUTHORITY'S satisfaction, that HOLDER has the
fochwwal wad financial capacity to manags the CONTRACT AREA sustainably.

(b) The Business Plan must conform with AUTHORITY’s Guidelines for Forest
Mavuyroront Planning.

nS b4— Initial Annes! Operational Pian

(a) Within 90 days before the first annual operating season, HOLDER shall submit

| ALSTIORITY av initial ANNUAL OPERATIONAL PLAN.

16
_ 3.15 — Initial Performance

Bond and First Annual Performance Bond

Sa be deine stim AUTHORITY Repltin 10407, SS

cous sal epost with to Ministry of Finance an nil Pctoomse®

scour st empyema ecopie, moder inate BOTS

al zy ofits exaployees ed all otber PERSONS Wt
yy comply with public health instructions gives in

the CONTRACT AREA. HOL

(a) tn the selection of employees to conduct is ope TE

HOLGER stall give preference to competent and qualiled
age foe: ies benelidl

HOLSONTRACT AREA, and particularly to individusls

(b) CR hall not impoct unskilled labor from outside
(HOLDER shall comply with all taining and obligations required
by law or regulation.

7

All
vee

ow

mt

me
tar
ne
wth

tue
maul seni eiiianail etal

ee ee yyy
HHOLDUR shall conduct operations in s msaner that promotes the sustainable

development of FOREST RESOURCES and environmental protection for the common
wool of the people of Liberia
15.4 — Laws and Regulations

3.41 — Governing Law —
tho lnws of the Republic of Liberia govern this Contract.

185.42 — ‘Third-Party Beneficiaries

All PERSONS dealing with HOLDER, including employees and shareholders, and all
FUSONS having an interest in the condition or management of the affecied
eavironment are third-pasty beneficiaries under this- Contract.

14.45 — Harvesting Practices

HOLDER shall comply with the Liberin Code of Forest Harvesting Practices.

185.44 ~ Prohibited Transactions

HOLDER shall not directly or indirectly. engage in-amy-transsction with any government,
faction, of armed movement thal the GOVERNMENT-has by law or by official
pronouncoment declared to be hostile or unfriendly; nor shall HOLDER engage in any
«thor trananction prohibited by law. : :

13,45 — False Statements and Material Misrepresentations

HOLDI!K shall not knowingly make falso statements or muteris) misrepreseatations
{including misrepresentation by omission) to the GOVERNMENT on any matter relating
to than Contract. . P

113.46 — Indemmification and Liability

(n) HOLDER shall at all times indemnify snd hold the GOVERNMENT and its
‘ilticers and agents harmless from all claims and liabilities for the death of or injury to
VURSONS, and for damage to property, from any cause whatsoever arising out of
HOLDER'S operufions or activities hereunder or as a result of HOLDER’s failure to
seanply with any law or regulation.

(h) Holder acknowledges that in the event of any damage, injury, or loss caused by
the acts or omissions of HOLDER's AGENTS, HOLDER is liable for the damage, injury,
+n leew tu the extent provided by the laws of Liberia.

18

cade al

at
ee ee ieee
B4.0—RIGHTS OF HOLDER
BA.i — Oceupancy of Surface and Easements
4.11 — Public Lands Inside Contract Arca

ithin the CONTRACT AREA, HOLDER shall have the right to anes ott oust St
Win ne publcight-of-way to wnderake operations end wcAvisos RS Oe
public land or vse Pemibed in an approved ANNUAL OPERATIONAL PLM fort
Contact ne Sjeot 0. peor approval in wailing ¥y AUTHORITY. HOLDER'S
cocupancy and use must protect natural resource vallcs.

requesting
affected communities that sre party to ‘Socisl Agreements with HOLDER.
Ara eos wniten record of the time, place, aid general content of Se
(c) HOLDER’s requests 10 AUTHORITY to use

clearly identi the CONTRACT
cleat esa approve oc dey such roquests 8x past ofits review of the ANNES
OPERATIONAL PLAN, AUTHORITY may deny the request while approving the

Ler ne rho right to use such land does mot extend to the right to Mayes
Bid Tithe TIMBER is taken to clear land for a right-of-way or yarding ares.

B4.13 — Use of Private Lands
Gp HOLDER may we private lend with the express, wii petision ofthe nd

owner.

(b) IF HOLDER is unable to obtain the permission of the land owner for such use,

fe ee ata rights of way, and any compensation is governed by Chepio: Vt
of 2006 and AUTHORITY Regulation 110-07, on the

+ ih or without permission of the land owner, @) HOLDER shall no sect Ose
ese ier or exoement tat subetataly interferes with the opeatins
lense, iho goed Forest Management Canract of Timber Sale Conbact, Ch
HOLDER shall not interfere with any good faith exercise of third-pacy righis to

Fanny
hee the

any
Vavaeke

on Ene
een
Howl
Le
Vosevte

jietwew
eaten
wand
wal

war

tinlite

ce

with
tn
lnttony

ay

syuenns
Senin
mel
Tee
— — « §_ — i ——— rh
Pee or VOREST PRODUCTS, including customary rights, without permission of
othe party
(it) Por ayordance of doubt, Section 3.46 (indenmification and Liability) applies to
\uvy cdi against the GOVERNMENT for HOLDER’s damage to or we of private
sade to acting ander this even if dove with AUTHORITY's knowledge and
«veal, HOLDER does not act as AUTHORITY’ agent.

1414 — Other Activities Outside of Contract Arca

(a) All of HOLDER's felling, construction, and other forest management activities
4 tend covered under Sections B4.11 ‘and B4.12 raust be described in the ANNUAL
AWIGtATIONAL PLAN, and HOLDER shall not begin falling, construction, oF other
tovomt asonement activities before AUTHORITY has approved the plan. When the
tot Dre ae ree felling, construction, or other focest management-eativities on these
ents, HOLDER shall follow all laws, standards, end contract requirements-that would
wowed those activities mside the CONTRACT ee
i) HOLDER fells MERCHANTABLE TREES anywhere in Liberia sod fails ©
yenter the romulting, MERCHANTABLE LOGS in the CHAIN OF CUSTODY SYSTEM,
pepe ja in twonch of this Contract.

41 @ Holder Improvements
14.21 — Construction of bmprovements

(a) fection 18,% of the National Forestry Reform Law of 2006 grants HOLDER
fiylita: Conoaening: construction of INFRASTRUCTURE. HOLDER agrees fo exercise
ome ight subjoct to the requirements in this Contract. 7 te ee 2

AY TIOLIDER shall comply with all laws governing the oscupation of he tend we
ith all lawa govoming construction, muintenance, and: use of the i :
Hak ite Me a emuch maintain, and use the improvements in & manner that will not
jitecreg et on bestes fore with the conduct of AUTHORITY business.

114.22 — Approval Requirements

Few tend

; a HOLDER wishes to construct, maintain, alte, or operate any of th folowing
inprovements, HOLDER, shall describe the proposed sctivity in an ANNUAL
SeHHAHIONAL PLAN, HOLDER bas the necessary permission to proceed only if

LL CeHOler hy approves the plan,
20
See

on ee es Oe Res ee |
(i) Industrial buildings and installations, including roads, warehouses, storage
places, and tanks,
(Gi) Means of communications, including telephone lines and wireless stations;

2 . ni + 7

(i) Clearing the land of trees, shrubs, and other obstacles and cutting wood
necessary for HOLDER’s activities on private land or other land outside the
CONTRACT AREA; :

i) Development of roads outside the CONTRACT AREA;

(&) Requests for approval outside of the ANNUAL OPERATIONAL PLAN must
_ include the proposed plans of the improvement. —_:
deny of delay approval,
(0) AUTHORITY shall not levy & charge for approval of these requests; howover if
the improvement is on public land outside the CONTRACT AREA, Section B4.12 )

P423 — Right of Others to Use Facilities —

ma the GOVERNMENT provides fair compensetion for damage caused, including
property damage, lost profits, and other economic losses,
= St 5
4.24 Removal

(a) All INFRASTRUCTURE reverts to the GOVERNMENT upon termination of

His Contract, HOLDER shall leave such facilities in a maintained end safe running order,

(b) All fixed PLANT AND-EQUIPMENT oa GOVERNMENT Ind shall revert to

‘he GOVERNMENT upon termination of this Contract The GOVERNMENT may

‘tune to retain these assets or, with written notice to HOLDER, require HOLDER to

tetnevo or dinpose of any or all such improvements. Should HOLDER fail to remove or
AND

these improvements at HOLDER’s expense. HOLDER shall dispose of construction
‘nalorals, materials from the demolition of sssets, and other wastes in a lawful and
wivironmentally responsible manner. + .

(ce) Tho disposition of PLANT-AND EQUIPMENT on private land will be besed on-
the tern of the occupancy Jease, right-of-way, or easement that allowed use under-
Neotion 1410

4.) ~ Right to Take and Use Water

Nuhiect to the written approval of the GOVERNMENT, the negotiated Social Agreement,
aul such conditions as the GOVERNMENT or the Social Agreement may impose,
MOLDUK may usc free of charge any water found within the CONTRACT AREA and

saulec tho Land and Native Right Ordinance. HOLDER shall ensure that its use of water |
iH Nv Way feaults in cavironmental damage or creates other hazards.

M44 ~ Use of Gravel, Sand, Clay, and Stone

Subject lo written approval of the GOVERNMENT, the negotiated Social Agreement,
wil mich conditins as the GOVERNMENT or the Social Agreement may impose,
HOLDIK may uso, free of charge, gravel, sind, clay, end stone found within the public
tant on the CONTRACT AREA for purposes necessary or useful to HOLDER’s
‘perntiona and activities under this Contract Such material may not be sold Upon
«sauplotion of uxe or tormination of this Contract, any excavation shall be restored by
HOLDIHK, aa fxr aa muy be reasonably practical, to its original condition and, if required
safe-guurded.

ty the GOVERNMENT, fenced or otherwise
Os
[a #

1% Pimber Specifications

14.21 - Merchantable Trees

All MURCIANTABLE TREES must be identified in the ANNUAL OPERATIONAL
PLAN (lentificatioa of MERCHANTABLE TREES must be consistent with the
timutards on scaling and grading referenced in AUTHORITY Regulstion 108-07, on
Hietaldishing « Chain of Custody.

16.22 — Minimum Diameter Limit

(a) HOLDITR ahall not;cut or fell for commercial use any growing tree stnatier than
Ai) den Mametor at PRUAST HEIGHT, a SS
(h) Royardieus of tho size of the CONTRACTING OFFICER may: penmit,.or
trqulte, HOLDLL to romove the following (Sections B7.21 to B7.25 govern HOLDER's
pravinmnte fot thea troos, y:
{)) TIMBER from standing trees cut through mistake,
(ii) TIMBER from standing trees damaged without negligence, including
TIMI fiom atanding trees damaged by catastrophe, and
(ll) TIMDER from standing trees unnecessarily damaged or negligently or
willfully cast —

{6.2} Kelling and Utilization Standards

HOLDIK shall ensue. duit 2all felling, snd utilization activities comply—with=thie=~

jequlremnenta contained in the Liberia Code of Forest Harvesting Practices. Ta Uae. '
14.14 » Tree Clearing

HOLDEN shall easuro thet all tree clearing activities comply with the requirements
soartatned liy the Ltberia Code of Forest Harvesting Practices, .

165. Construction Timber

With wittten ayroomant ftom AUTHORITY, HOLDER may cut any tree, fres of charge,
lueapective Of the minimum diameter limits, if such tree is to be used for construction
jna jones nocosaary for HOLDER's operntions and sctivities. Fecilities constructed must
seaainy i the CONTRACT AREA and become property of the GOVERNMENT upon

tadoetios of this Contact
32
Ok jm
oo ee ee

=a 7a
a a

aporatioan are in progress. "The designated Field Supervisor may receive notices relaicd to
performance under this Contract and ect on behalf of HOLDER. The responsibilities of
the old Supervisor shall include the safeguarding of resources and satisfying the terms
of thls Contact. Local Resident Manager shell provide to AUTHORITY a complete list
Oia oi DERSONS authorized 10 assume responsibilities ia Field Supervisors
stuance HOLDER’s Local Resident Manager shall provids a copy of this Contract to
HOLDER's Field Supervisor and to any other PERSONS authorized to assume
jeapanalbilides in the Field Supervisor's absence.

HOLDER shall enoure that HOLDER’: Local Resident Manager end Held
supervieor receive AUTHORITY-approved taining in Contract requirements,
vi vmenge,enenvironunental standards and guidelines prior tothe start of operations

14,2 — Government Representatives

Promptly after the CONTRACT SIGNING DATE,-AUTHORITY shall designate &
iY CTING OFFICER to administer this Contract. AUTHORITY may change the

€ OFFICER shall designate an FDA for this Contract and
netify HOLDER in writing of the FDA Representatives identity and contact informetion.
{ive designated FDA Representative for this Contract is to;

{i) Receive notices related to performance under this Contract; and

(i) Act on bohalf of the GOVERNMENT under this Comtrnet
FDA Representative shall remain readily available to the CONTRACT AREA.
CONTRACTING OFFICER or FDA Representative shall desi in writing, one OF
more additions on-the-ground FDA representatives. whio;.are . author to assume
teepooalbilition in the FDA Ropresentative’s absetice. Represciyatives designated by FDA
\ewler thie provision are the sole Al ¥ personnel authorized to rebeive oF
provide nutico, oF to take related actions, under this Contract.

4,3 — Government Inspection

HOLDIR consent: to the GOVERNMENT, ‘or any designated representative of
QOVHRNMENT, conducting reasonsble inspections of the CONTRACT AREA, any
jeemdace within the CONTRACT AREA, and any other f ,
oftioss of HOLDER both in und ovtside of Liberia, to confirm compliance with the tenns
ot thia Contract and applicable laws. HOLDER understends that inspection activities may
iwlude all of the following:

(1) Luxpection of any activities and operations carried out under this Contract,

(1) tlxamination of office records relating to HOLDER's activities and operations

wilor Ue Contract,

(Ail) tospwetion of the boundaries and delineation of the CONTRACT AREA; and

On 7

GT
compen vos mt Ben eis ey, al ES
(oc Sek veg) ok TIMBER baresed, Copel, poset “2
marketed by HOLDER.

BS.4— Notices

Geo Notice is efective under thin Contac when te noice is hand donee
aie cal cot. The party giving notice has the burden of Peng

delivery.
ay nosces, requests, or ober communications required W, Piel ons
desiganted

BS.5 — Reports
335.51 — Records Maintenance and Inspection (Generally)
(@ HOLDER sa kegs eas ncn 1 dennis OO

one OLE Gunton ofthe Conrct and fr 5 yeu fer the Comics Sota
es required by ‘AUTHORITY Regulation 104-07, Section 75,

ind inspection requirements Thanagement HOLDER shall retsin__
all original records, maps, TIONAL PLANS, reports, snd other
‘recent ne” activities. end: operstions carted out under is Te

Dror et inidual, hat tenn 8 defined in AUTHORITY Hagsion
103-07, Section 14); end ; ‘ 3

{i HOLDER and any PERSON in which HOLDER bs a. controlling interest.
Ba cl enn copies (lon ot acd cons) of ok rsa =

5 S54 8 5)
SSS Mee

waiven any ty xy or best evidence objection to the use of seconds in the repository a3
evidence in an enforcement action,

(0) Ax provided by AUTHORITY Regulation 104-07, Section 75, —-
teoidkeoping and inspection requirements under forest management
{KOVUKNMENT, through sn authorized representative and during nonmal working
Minus, may conduct annual uudits of HOLDER's operations and other reasonable
Hapections necessary to confirm HOLDER's compliance with the conditions of this
Contract and all applicable laws.

65.52 ~ Annual Reports

(a) HOLDER shall, within 90 days of completing operations under each ANNUAL
OVURATIONAL PLAN, provide to AUTHORITY and the Ministry of Finance a written
tivity roport thut describes the previous iimeaiine tints ee

(\) Identification of each HARVESTING BLOCK in which HOLDER camied out
operstions during the prior year,

(i) For each HARVESTING BLOCK identified, a full description of the
TIMMER produced, including 2 description of the number, volume, amet quality of
trees por species felled:

(Ul) A description of the differences between planned and actual silvicultural,
loguing, and processing sctivities, boundary clearing and INFRASTRUCTURE
fuaintenance activities, community-based activities, monitoring and enforcement
sctivitios, and environmental mitigation activities; and

(iy) Any other ioformation requested by AUTHORITY. __

(bh) At the same time, HOLDER shall provide to AUTHORITY s written security
Fopeort teat Hinte tho number and type of illegal trespasses and TIMBER. thefts detected in”
the CONTRACT AREA during the previous year, along: with strategies-for improving
woolly

4.49 — Other Reporting Requirements a 1%

(s) HOLDER shall keep CONTRACTING OFFICER fully and regularly informed
a¢ fo HOLDER'S opérntions and any other activities related to this Contract”

(b) HOLDER shall comply with the Revenue and Finance Law conceming
foporting related to taxes and FEES.

(«) Upon written request by AUTHORITY, HOLDER shall provide to
AUITHORTFY all documents required by AUTHORITY to determine HOLDER’s
tamtipllance with MONETARY OBLIGATIONS,

(4) Upon written request by AUTHORITY, HOLDER shall provide to
AUTHORITY all other information of whatever kind that the GOVERNMENT or its
auerita thay Hexyuoat to fully cvaluste HOLDER's compliance with this Contract and all
loyal roquiroment related 19 HOLDER’s operations.

= Ss =
BS.54— Holder to Provide Documents Free of Charge

imdeesblie free acces to all documents end information related 19 this
eimiract and its administration, subject only to limited ExESpuOS.

Sesh (a) At lesst 60 days prior to the’ beginning of exci amma] OPSTANE S202:
TOL SR hal submit to AUTHORITY an ANNUAL OPERATIONAL PLAN.
) Tho ANNUAL OPERATIONAL PLAN must describe tho next operating

tions ANNUAL OPERATIONAL PLAN must be consisens Wi0 os Dos
Goidelines, the Liberia Code of Foret Harvesting Pracoss, HOST ES *

OM qe
a
i: 7 -
Oo en | :_—
- - = = Tous 7
SE i = Oo
=e ee i — sale

— .
MOOG Seis oes pee o-e-ts-_0
= == ss = =
a oe

Sees «fs =: gg. -
= =,
le - ees a 7 — oo
——e ose a) 7 am
| ini a == a -
. ee a
oe eet mma ae]
= = oil = i
a, Hs i" ‘a ee
a Te ae
=
Tt elle =
== === . 5 ms a
tell - ss -
7 a — i
- = = ss —= * 7
a a = —S fo oe
7 oa = = -
“ "sp seis" -

at mt
/

AL HHORITY Regulation 107-07, on Certain
‘TIONAL

dial anwiilor tho ANNUAL OPERA’

(y) Within 60 days of receiving from

Inspection Fee under Section 34 of
AUTHORITY ond

HOLDER
OPIHATIONAL PLAN and (ii) verification of payment of the Annual Coupe Inspection
the ANNUAL OPERATIONAL PLAN.

ree AUTHORITY shall approve or

AU EMORITY shall make tts determination with respect to
fraredt oor beat available knowledge of international markets

Jambar on thexe naurkets.
(ir) Prior to the {ssuance of an ANNUAL

HOLD and AUTHORITY shall hold a pre-operations meeting to review the

ANNUAL OPERATIONAL PLAN and ensure common:

nll - Annual Performance Bond

(a) AUTHORITY shall set the amount of tho

annual Performance
the forma in AUTHORITY Regulation 104-07, Sectioa 61(¢). In using the formula,

AUHHORETY shall include the Land-Rental Bid payment in the

yovenwuia, ard shall base its estimate of revenue

level deagtibed in the ANNUAL OPERATIONAL PLAN.
approves

(h) Within 30 days after Al

from the Log Stumpage

understanding.

Fee on the harvest

UTHORITY
va HOLDEN shall deposit with the Ministry of Finance en sanatl

Howat Inv dhe aeiount set in the

perngraph. by
(0) The HOLDER. shall not fell-trees-mder on ANNUAL OPERATIONAL PLAN

teadine the HOLDER has deposited the
{d) Hach Porformance Bond must. be.

warranting that HOLDER shall - faithfully. ond

whale, Including (0 pay ety amount owed

revenue, wnt te pay for restoration of environmental damage.
(0) Altona AUTHORITY assumes fectngy for HOLDER's actions and does

wad aot an the HOLDER's insurer oF ind
AUTHOHEEY, alter any

Verte
ayaa EEO for comperumtion of

redress

peepee ty, on prewidlod under the National Forestry Reform Law
(4) If the Performance Bond is drawn upon oF

shall within 1) duys, replace the Performance Bond

vane Phoned "iy oedleced by a court to assure payment Of
sil
a
tly
: Fly ,
Fi

| a
completed_all of HOLDER's obligations under this Contract—If-the
properly draws upon the bond to cover HOLDER’s MONETARY
_ OBLIGATIONS, the GOVERNMENT does not need to retum the amount drawn out.

B6.13 — Annual Harvesting Certificate

(a) After AUTHORITY spproves tho ANNUAL OPERATIONAL PLAN, if
HOLDER has met requirements under AUTHORITY Regulation 104-07, Section. 62(b),

on the plan

16.14 — Changes to-Anumual Operational Plan
lad llr onde ernie ngiti OFFICER determines thet HOLDER's

are. no * substantially in compliance with the ANNUAL .

operations
CpERATIONAL” PLAN toe CONTRACTING OFFICER may require HOLDER ‘to
submit to AUTHORITY a set of ANNUAL OPERATIONAL PLAN revisions. This
power of the CONTRACTING OFFICER is in addition to and does not linsit any rights
that AUTHORITY may have to teke action for breach of this Contract. <——
D) HOLDEN Ta WS" own ieidadve, amy subeait a sot of ANNUAL
OPERATIONAL PLAN revisions to AUTHORITY if HOLDER'S operations mre no
secant Sens Ae ES a ARORISE: CONRATERAEL, Ay
HOLDER foresees future noncompliance.
(c) The revisions must describe the major activities for for the remainder of the season
and the plan as revised must moet the requirements of Section B6.11 (©), @), and (€) of
i AUTHORITY.
4.1% Wive-Year Forest Management Plan

() HOLDER shall submit to AUTHORITY a new Five-Year Forest Management
Flees at loast OO days before the expiration of the current Five-Year Forest Management
rian

(b) HOLDER shall ensure that the Plan provides for sustainable use und
evelopment of FOREST RESOURCES and that the Plen conforms with
ALITHOKITY's Guidelines for Forest Management Planning, the Liberia Code of Forest
Hat vouting Practices, and HOLDER’s Strategic Forest Plan.

(ey HOLDER shall include in the Five-Year Forest Management Plan 2 Security
tes, which must include the .

() A description of the methods HOLDER will employ to prevent trespass and
JIMBER theft including surveillance and demarcation—and-msintenance of
boundarion, —

(li) A stiutogy to detect, control, and respond to trespess and TIMBER theft;

(iii) A description of the methods HOLDER will employ to train and motivate
ACHINTS and people in surreunding communities to prevent and detect trespass
ant TIMBER theft; and

(iy) A description of how HOLDER will measure the effectiveness of its security
efforts, and how it will periodically review and improve them
(4) HOLDER shall include in the Five-Year Forest Managemont Plan & projection

produce

snivwally (a a sustainable basis, HOLDER shall base this projection on relinble data,
Aiplying Weeornlly accopted forest management techaiques. a

(6) Within 60 days of receiving Siena LORS Sin Peee ove Foret Meonapeatest
Man, AUTHORITY shall approve or deny the Plan.

104,16 ~ Soclal Agreements

(a) HOLDUK shall ge tn ase pn of Affected
Communiiion ax roquired by AUTHORITY Regulation 105-07, Part Three.

(h) A Social Agrocment negotisted under this Contract mist have a duration of five
vue .

(0) AUTHORITY shall promptly review and either attest to or reject new
Autemnenta, in conformity with AUTHORITY Regulation 105-07, Section 36.

(4) 1101 DER shall not fell trees under this Contract unless a Social Agreement for
all Affoutod Communities is in force with respect to the ares to be logged.”

iit 17 | Revisions to Strategic Forest Management Plan

(a) At any tno ducing the term of this Contract, HOLDER may submit to
AUTVOMELY prepined revisions to the Forest Management Pian propared under Section,

OA ww
Lit
en es Oe es (ee es ca
() “UTHORITY may order HOLDER to submit revisions to the Forest
Menesce Plan to sccount for new information or changed circumstances. In that case,
EOLP AP all revise the Plan within 90 days of receiving AUTHORITY’s order.

Atys COVEY shall accept or reject the revisions within 90 days.

PG.25 —- imfrastractare and Works

approve & completed installation,
within 15 days, so as not to delay

spices.
SOLDER is responsible for maintaining erosion control devices for 5 years

Ms the dato of acceptance or. until the Termination Date set at the beginning of
‘ Jontract.

i) HOLDER is responsible for repairing all road damage, from whatever cause,
for © years from the date of acceptance or until the Termination Date set at the
detuning of this Contract.

() Until HOLDER gains AUTHORITY’s acceptance for WORK, HOLDER
romater lieote for repair or completion of the WORK, regardless of time elapsed.

31

O14 |
a?
26.3 — Protection of Environment and Contract Ares

(a) HOLDER shall conduct ell opentions and activities using only environmestally
sound forest harvesting practices thet conform to:

or
(b) HOLDER shall report to
threatened

re ered to a rinirmum, and services
i i i of accidental breakage ot as a result of lines being

exposed or HOLDER shall promptly notify the owner and shall cooperate
ore that owmer athe resordion of service uni the service is Tesore
@ shall not conduct blasting or other dengerous i
eee wos, permanent building, village of inhabited strecesy SASS
sctes of any POP AUTHORITY and subject 19 such conditions as AUTHORITY sy

unnecessarily
HOLDEE Sul tesa, thr toes tobe reaarved, and obbar FOREST PRODUCTS.

damage and wasic.
ity damage to young

33

OK 7
—ad

SES SF
W441 Protection of Land Sarvey Monuments

HHH Hitt stall protect all survey monuments, witness comers, reference monuments,

twul early trooe from destruction, obliteration, or damage during HOLDER's
‘pecaions If muy monuments, comers, -or accessories are destroyed, obliterated, or
shevreagent bry EOL DIR a cpeentions, EROLDEE shall Bas & MAB serveiycr $3 SenelavemS OF
Heavies af the sane location the monuments, comers, or sccessorics.

104.34 — Protection Measares for Plants, Animals, and Cattaral
Heaources

(a) HOLDER ghall identify in-the-ANNUAL OPERATIONAL PLAN areas
sepaiing spectel moasures for the protection of plants, animals, and cultural resources.
Apeviad protection mensures neoded to protect these areas shall be described in the
ANNUAL OFIRATIONAL PLAN. .

hearnwtes, oF ie gic rosea
(1) HOLDER shall not operate wheeled or track-laying equipment in any area

(deviled ae requiring spocial prot.ction measures, except on roads, landings, tractor
tiers, on akld tealla approved Section B6.4,- Nor shall HOLDER fell trees in any area
lilentiified ae requiting special protection measutes.

(o) HOLDER shall immediately notify AUTHORITY Of a disturbance in any arca
idewifled ws requiring special protection measures snd shail immediatcly halt operations
iW the vluinity of the disturbance until AUTHORITY authorizes HOLDER; in writing, to
jeimeed HOLDIR shall boar costs of resource evaluation and restoration to identified
siea fick payment doos not reliove HOLDER of any civil or criminal liability otherwise
jeer lebedd try law

16.35. Witdlife Management and Protection

(«) HOLDUR shall comply with the requirements contained in the Liberia Code of
Hiemat Has vesting Practices for the protection of wildlife in the CONTRACT AREA.

(i) HOLD2K ghall immediately close and block all logging roads and major skid
teaile inthe CONTRACT AREA when the roads are no longer necessary to HOLDER’s
iyientions ln no ease shall HOLDER allow roads to remain open beyond the Contract

Wi

————_—$—<— J
3
(c) HOLDER shall prevent any vehicle used in connection with HOLDER’s
i T.

HOLDER thall notify AUTHORITY and shall, on written request of AUTHORITY,
dismiss the AGENT.

6.36 — Watercourse Protection

HOLDER shall cormply with all requirements for watercourse protection contained in the
Liberia Code of Forest Harvesting Practices.

B6.37— Erosion Prevention and Control

(0) HOLDER shall conduct all operations so 8s to reasonably minimize soil erosico,
() HOLDER shall comply with all requirements for erosion prevention and control

contained in the Liberia Code of Forest Harvesting

Ley to ea monary equipment or equipment being serviced to prevent ledking or

AREA, HOLDER shall tke appropriate ive measures to ensure that any spill of
aan oll products does not enter any stream or oiher waters. Ifthe total oil or ol

OP -

ba
— ieee Sl
a

(whorls storage exceeds 5,000 liters, HOLDER shall prepare a Spill Prevention Control
wu! Connor Measures Pian,

{e) HOLDER shall notify CONTRACTING OFFICER and apptopriate agencies of
#1 sits of olf or of products or hazardous substances on or in the vicinity of
UMM ACT AREA, HOLDER shail take whatever action may be safely accomplished
fe comtale all apélle

64 Peectice of Silviculture
t41 - Conduct of Logging

(a) HOLDUR shall fell trces in compliance with the approved ANNUAL
(PEMA TIONAL PLAN,

()) HOLDER shall comply with the requirements contained in-the Liberis Code of
Vitel Harvesting Practices.

(0 HOLDER shall present LOGS skidded to the skidding location in a manner 20
that hey ean be safely, accurately, and efficiently scaled. AUTHORITY may refuse to
orale LOCH that cannot be measured accurately and safely.

4.4] ~ Heforestation

{a) HOLDIIR shall ensure that treo cover is reestablished on every HARVESTING
HEQOK within 5 yoars of completion of harvesting on the block ~~~

(1) 1OHOLDER plsetx trees for reforestation, HOLDER shat vse. tov mpecien
Halve bo Libera

4.8. Read Construction sod Maintenance -

HOLD alall carry out road construction and maintenance activities i in compliance
With the requirements contained in the Liberia Code of Forest Harvesting Practices. ~

14.6 View Precautions and Control

(a) 1101010 shall tnke all necessary measures to prevent and control fires and shall
tity AUTIVOWITY of any fire that occurs,

()) HOLD shall comply with the requirements for fire prevention and control
eontaiied in the Liberia Codo of Forest Harvesting Practices.

H46t lee Control

HHO FLW) shall, both imdopendently and in cooperation with AUTHORITY, take all
tomate mul practicable action to prevent and suppress fires on or off the CONTRACT

Os
S—— OO OT i iO OO i i CE CBGeEeTILSSe Sr QS
AREA. HOLDER’s $ independent initial fire suppression action on such fires shall be
immediate and shall include the use of all necessary personnel and equipment at
HOLDER’ disposal. AUTHORITY may require further actions by HOLDER until such
fire is controlled end mopped up to a point of safety.

B6.62 — Fire Suppression Costs

HOLDER shall pay fire-fighting costs for any fire on or off the CONTRACT AREA, if
caused by HOLDER’s operations,

~B6.63 — Participation in Chain of Custody System

(@) HOLDER shall comply with all requirements concerning CHAIN OF
CUSTODY for TIMBER contained in AUTHORITY Regulation 108-07

(b) HOLDER shall neither transport nor process any LOG or TIMBER PRODUCT
outside of the CHAIN OF CUSTODY SYSTEM. — .

B7.0—FISCALOBLIGATIONS ___

_ Holders of Forest Resource licenses-shall-be-subject to taxes, duties, and fees
of general application under the Revenue Code of Liberia.

‘B7.1— Fees and Rentai Bids
87.11 — Land Rental Bid Payments

(a) AUTHORITY shall calculate the annual Land Rental Bid payment based on the
bid provided in the bid opening ceremony multiplied by the surface area in hectares of
the CONTRACT AREA.

(6) AUTHORITY shall increase the payment if required due to negotiations-under
Section B4.12 (€) (Use of Public Lands Outside Contract Area).

(@) HOLDER sill make paysagat of te Land Recents eemsly (oath ed
every Year af contract duration) to the GOVERNMENT not later then 30 days after the

CONTRACT EFFECTIVE DATE.

B7.12 — Stumpage Fees

(8) HOLDER shall pay log stumpage fees to the GOVERNMENT in the amounts
and at the times established by Part Il of AUTHORITY Regulation 107-07, oa Certain
Forest Fees.

(&) The parties will use the methods set out in Sections 26 and 27 of AUTHORITY
Regulation 108-07, establishing a Chain of Custody System, to determine volumes and

37
See aes ss
(h) the parties will use the methods set out in Sections 26 and 27 of AUTHORITY
Hagitwiion 10807, establishing a Chain of Custody System, to determine volumes and
yewten

io) HOLDER shall prevent LOGS from being processed or exported before
11H DIEU hae paid the log sturmpage fees,

HLS) Land Rental Fees

(a) HOLD shall pay the GOVERNMENT an annual contract administration feo
a+ reparod under Soction 32 of AUTHORITY Regulation 107-07, on Certain Forest
tw

(b) HOLDER shall pay an annual area fee to the GOVERNMENT as required undor
eet 1 of AUTHORITY Regulation 107-07, on Certsin Forest Fees. For purposes of »
<aloudatlny the sroa foo, the land subject to this Contract is the adjusted area determined —
soubor Neotions 711 (a). ee , ee

() HOLDER shall pay m annual coupe inspection fee to the GOVERNMENT es
ceipidemt eter Section 34 of AUTHORITY -tegulation 107-07, on Certain Forest Fees.
Haw jaa poser of applying thut section, the ANNUAL OPERATIONAL PLAN contains
the ernval Coupe plan

WI14) Howest Prodact Fees

HOLDEM hall pay focont product foes to the GOVERNMENT in the amounts and et the -
yn sateltinhed by Part IV OCAUTHORITY Regulation 107-07, on Certain Forest Fors. —

WHA = Other Payment Rates wisi at
WIL Thber Cut Through Mistake
Aiauting trees emnaltor than the wniniqnum diameter limit spacified in Section B6.22, cut
fy HOLDER through mintake and included by CONTRACTING OFFICER, shall be
veetervedl mend paid for by HOLDER at the LOG stumpage fee rate.

WII). ‘Thaber Damaged Without Negligence

Wisuling eee styallor than tho minimum diamieter limit specified in Section B6.22,

Haroayent withont nogligance by HOLDER and designated by AUTHORITY, shall be cut,
renweredl, ant pabd for by HOLDER at the LOG stumpage fee rate.

. mW
SOO Oa Io To es
Oren reer ee
————$_-—_____ ~ = —

B7.23 — Timber Unnecessarily Daxanged or Negligently or Willfully Cut

Standing trees smaller than the minimum diameter limit specified in Section B6.22,
unnecessarily damaged or negligently or willfully cut by HOLDER, if included by
CONTRACTING. OFFICER, shell be cut, removed, and paid for by HOLDER at the
LOG stumpage fee rate, Such damage is a breach of the Contract. In addition to any
penalties that may be incurred, HOLDER shall pay liquidated damages under Section

B7.24- Conslogg Falling or Extraction
GHC a ey A it hs LK lg a wd Sein be

MERCHANTABLE LOGS damaged or broken by careless felling-or-edraction and not
removed, in addition to any pensities thut may be incurred.

HOLDER shall psy MONETARY OBLIGATIONS owed to the GOVERNMENT to sn
account designated under Section 71 of AUTHORITY Regulation 107-07, on Certain
Forest Fees. Payments will be credited on the business day that the keeper of the account
receives payment

B7.32— Accrual

(2) AUTHORITY shall give the Ministry of Finance prompt notice of accrual of
HOLDER’s MONETARY OBLIGATIONS owed to the GOVERNMENT, to facilitate

accounting of payments.

WwW
7-56 St Oe
1h) PNM are duo as stated in AUTHORITY Regulation 107-07, on Certain Forest
tm
(0) The aca Lawl Rental Bid payment is due on the dates stated in Section
WLI), howover, I AUTHORITY fails to give HOLDER written notice of the amount
dim ot leet 19 days before the duo date, payment is duc 15 days after AUTHORITY
ree HIOL DTTC that netico and provides a written copy to the Ministry of Finance.

WEA Payment Guaranteed by Bond or Deposited Securities

(«) Ase mted in Sections B3.15 and B7.34, the GOVERNMENT may draw on
HHO Ld + performance bond to cover unpaid MONETARY OBLIGATIONS. Whether
sl when 14) do #0 le entirely loft to the discretion of GOVERNMENT.

() HORDE may also provide individual security through advance deposit in the
elgretel sccount or additional Performance Bonds If HOLDER such
inlvidunl wecterity, te GOVERNMENT shall draw tipoa such security on the date the
payee becorne duo, unless HOLDER gives AUTHORITY and Ministry of Finance
rahe wiltien ineteuctions for drawing upon such security,

W144 ~ Vayments Not Received as

The provisions of this Section apply unless Part VI of AUTHORITY Regulation
1101, et Cartetn Voreat Poors, or some other applicable law is more stringent.

(a) MONETARY OBLIGATIONS are due and on the date on which the
MUNTTANKY OBLIGATION accrues: HOLDERS ‘amounts dus for 30 days or
TeWwee iiay jay the amounts due in full without interest or penalty.

(h) Pelle to pay RI Se Pe on ee ae ee
(niet Se

(a) Hf payment is not credited within 30 days alter the dain

(i) AUTORITY shall ease nad tao GOMEROGIURET tel clots joni
five percent,

(i) ‘The GOVERNMENT may collect the payment, plus any penalties, plus any
\iterent menenaod under subparagraph (c)(ili), through the Performance Bond
tequiiod (ander Section B3.15. Such collection does not cure the breach or waive
AUTHORITY "a right to seek remedies based on the breach However, it does
slop acevual of further interest.

(1) On amovets past due more than 60 days, AUTHORITY shall assess and the
(4OVIENMUNT shall collect interest at the standard interest rate published by
the Cootenl Dank, compounded monthly, on all amounts and penalties past dus,
wilh the interest on both the amounts and the penalties accruing from the dotes
(he (tiyinal amounts wore duc.

Uy) fo facilitate collection of debt, AUTHORITY may waive penaltics under this
etter I HOLDER in arrears pays all smounts due, with interest, within 1 year
of Oe aowvunts coming duc.

(+) Nulparngeaph (civ) shall not apply if anyone has filed a lawsuit to collect the

40

ft af\
(d) The remedies for HOLDER's failure to make peyment when due shall be
stayed for so long as:
{@ A bona fide dispute exists at to HOLDER's obligation to make such payment;

and
Gi) HOLDER files and prosecutes a timely CLAIM.

B7.35 — Prohibitions

(a) If HOLDER owes amounts past duo for log stempage fees, HOLDER shall not
fell trees, or process, trade, or export FOREST PRODUCTS until HOLDER bas peid all
past due amounts, penalties, and interest due.

pane Alec ph until HOLDER bas paid all amounts, penalties,
(c} If FOREST exe exported without paying the required-—

‘The failure of either party, at mny tithe; to requiro performance by the other party of any
provision shall in no way affect the party’s sights to enforce thet provision or sny of the
other provisions of the Contract;

B8.3 — Disputes and Claims

() Failure by HOLDER to sebrait a CLAIM for resclution within 60 days of the
disputed ection by AUTHORITY hull relinquish AUTHORITY from any and all
obligations whatsoever related to tho dispute.

(®) Any CLAIM arising under this Contract shall be decided by CONTRACTING
OFFICER. CONTRACTING OFFICER shall have 60 days after receipt of the CLAIM,
or such longer time as the parties may agree upon, to consider HOLDER’s CLAIM and
such evidence ss HOLDER may present

41

OO iw
Lyw
- SSS 5S iW 9 9 4
11) CON TMACTING OFFIC, 4t'x docision shall be consistent with law and shall be

Herel 4 AIL interpretation Of Continct requirements and the established facts
ihe OLAIM

0) CONTRACTING OFC rhall prepare a written decision and furnish o copy
HOU DHTL The decleion of CONTRACTING OFFICER shall be final and conclusive,
| ibethen exnat, ecerers

OAD» Ceettrmet Documents

1, tastes lotend all Contract documents to be consistent with each other. Ia caso of
Mersapaaeey te fidliwing Ie the order of precedence:
iJ

(a) Hin re plea) :
i 3 Over scaled dimensions ssn
) Latpe acele plans over small scalo plans
uy {dete erid/or tatten in plane over ary conflicting notations on plans

1) Aibacage
ti (ileed (oerenced oF appended documents

WO4 ~The ied Ltabatity
WA4l ‘Tite Passage

(HIVEANMINT retaine all right, ‘itl, and interest in and to any Standing trees or
TiMnnA wil the standing tees or TIMBER have been cut and scaled, and all
MOMITTAKY OBLIGATIONS owed to the GOVERNMENT paid, at which time title
tere i HOLDIUR. Aftor this Contract terminates, title to any TIMBER that HOLDER
‘at We tammived ftom the CONTRACT AREA vests in GOVERNMENT.

WAAL Labllity for Loss

WE setting \roos of TIMBER are destroyed or damaged by an unexpected event thet
piiMemily changes its nature, such as fire, wind, flood, insects, disease, or similer
meee ‘he warty holding title shall bear the value loss resulting from such destroction or
‘ove Thin Section shall not be construed to reliove either party of liability for

ea Varese
reasonable control the parties
ressonably provide against and that prevents the parties
performing amy respective duties under this Contract for consecutive days or more
{except as noted), Fores majeure includes the following: ~
(@ Acts of God, accidents, fires, explosions, earthquake, flood, violent storm,
hurricane, ing, or other natural disasters, 4
Gi) War (whether declared or not), revolution, insurrection, invasions, acts of
public enemies, or hostilities;
Gii) Rict, civil commotion, sabotage, strikes and similar labor related disputes Gf
continuing for a poriod of 60 days or more), of civil uprising (not resulting from a
negligent act of the employer); :

payments of money that scorued before the commencement of the foros majeure, shall
pet be deemed to be a breach of the Contract by either pany, insofar ns Such failure arose
—by force majeure. ia
(2) If through force majeure, the fulfillment by HOLDER of the terms and
‘conditions of this Contract is delayed, the period of such delay shall be added to the
periods fixed by this Contract ie Seep ast
Gq) The party failing to full the terms and conditions of this Contrnct because of
force majeure shall give written notice to the other party of the obligations affected, and

upon the cessation of the force majeure, take all
muake good and resume, with the least possible delay, compliance with those obligstions,

B3.6 — Contract Interruption

(8) CONTRACTING OFFICER may, by written order, dolay or interrupt
suthorized operstions under this Contract or modit this Contract, in whole or in

documents;
(10 To conduct additional environmental analysis; or

(iv) To comply with a court order.

(}) HOLDER: cocourse for delay or interruption, if any, is limited to invoking
Hitew miqjoue under Section BRS,

HH) Moench

4 eve HOLDER breaches any of tho material Provisions of this Contract,
AUTHOMELY: hall give HOLDER notice of such breach and of AUTHORITY’s
ertiiat te mmpond all or any part of HOLDER's operations. Such notice of breach und
ties WY mmwed HOLDER’® operations shall be written, except ora notices of

eperetins motiog may be given to HOLDER’s WORK supervisor or, in WORK —
sone vinin's aheore, to those performing the operation. An otal suspension notice shall.
pA sige followed by telephone notico and a written explenation from
CONTRACTING ONFICER to HOLDER.
UWewnmalialely port oral of written suspension, FDA Representative shall notify
CONTRACTING OFIMICER of the Suspension and related circumstances.
COMTRACTING OFVICHR shall promptly review the suspension to determine if the
mapenains Muvitd be continued of lifted. Such suspension shall be lifted as early 2s
sree bene poneredt,
Nipmws y 1 otal of wrilten notice of such breach, HOLDER shall remedy the breach
pel opto tepcineeeaieec mea mapas per dbrtatere

tc the Contract or post the initial
Fe Rarmawe fond in tliwly Medion, liquidated damages shall be equivalent to the
Wivteben a Wheat munscoatat .

WHT) Dermslaation for Breach

COPTMACTING OFVICIR, with concurrence from BOARD OF DIRECTORS, shall
torino ie Cimtimet in ite ontirety in the event that HOLDER commits any of the
Nihon bd eeehos of the Contenct and ix unable to or fails to satisfactorily remedy them:
(a) HOHE tolls (oo prior to the FELLING EFFECTIVE DATE;
(Ht HOLDEH folin tees not covered by a valid ANNUAL HARVESTING

phere Atty

Oey

“aw
(ie) enw, tan evasion, or violation of AUTHORITY Regulation 104-07, on
toute Award, at Administration of Forest Management Contracts, Timber Sale
1 vatemets, el Major Forest Use Permits;

Je) Flaine rights violations or crimes against the defense end stability of Liberia,

(61) Mesetening resinting, intimidating, or interfering with AUTHORITY
edtioes onyayod in, or on account of, the performance of their official duties
jvwolehny the prtection, improvement, or administration of forest lands.

1) Deembantion for Breach Procedure

ia) COMPMACTING OFFICER shall give HOLDER notice, in writing, that all
pert iae te eumporudod and xpocitying the particular breach and requiring HOLDER,
salitvies 0 tlaye OF much extended time that CONTRACTING OFFICER allows, to remedy
Il poasiide, and pay auy compensation dus tothe GOVERNMENT. ,
(h) UC HOLDEM foils to suspend operations, CONTRACTING OFFICER shall
‘Addi @ knw Onvlor ly tequite suspension of operations and immediately terminate this
1 tant
Lo) HOPPE DoT svependa operations, but fails to remedy the breach within 90 days
we ted eototubod time as is allowed, CONTRACTING-OFFICER shal! proceed to
ferveination of Gila Contract,
(i) CONTRACTING OFFICER shall not terminate this Contract if.
{) H1101, 1K diaputos whother there has been a breach of the Contract, and
if ICfOLDIUR ba, within 90 days or such extended time as is allowed, referred
thee Hieene ty CONTRACTING OFFICER for decisionrund has thereafter diligently
oe setent Lia CLAIM. a3 :
(u) Uyaws Jermanation by CONTRACTING OFFICER, every: right of HOLDER
Vhall cease keud HOLDER shall be liable for damages oF any. other, obligations to the
CHV NMED ater thie Contact, ern ae a IS Fh . i
(1) meted ter any Outstanding damages und contract obligations, AUTHORITY
Wall begs HOLDIK liquidgted damages. due to termination equivalent to total Lend.
Reve Tees fie | year, which is the estimated time necessary to re-offer and sell the :
Hooret Men mgaunant Contract eet Wits

WLR Peatodte end Other Reviews

11H DH e (petations aro subject, undor Section BS.3 of this Contract, to regular and
hoe teetering veudettaken by AUTHORITY staff -and eccredited third-party
joodepersdent mentoring Ongealzations, AUTHORITY may. also conduct or allow other
veviewe bi eeeiwe Codipliance with applicable requirements.

am
a rf co i“ 1
B8.81 — Annual Compliance Andit

(8) AUTHORITY shall convene an ad hoc Contract Audit Committee to promptly
complete an annual contract sudit including each specific and general provisions and
written report in the first quarter of-each: fiscal year. After consultation with the

request. HOLDER shall demonstrate that HOLDER is in full compliance with this
* Contract. Specifically, HOLDER shall attend the session and present:

(@_ A cettificate issued by the-CHAIN OF CUSTODY SYSTEM Manager
ena Sesenkapeie NR ETUTER Set: seypegen Spore: eae aes Selig Sie:
preceding fiscal year,

(i) cerifcate issued by AUTHORITY onthe status of breaches of contract
ga violations of forest laws and regulations for the preceding fiscal

(i) A contfiate iasued by the Ministry of Finance showing that all income and
year,
(v) A copy of HOLDER’s sudited accounts for the preceding fiscal year; and
(vi) A copy of HOLDER’s forest certification, i if applicable. ; 7
BS.82 — Five-Year Forest Management Review oe
(a) Within 11 wiih Sn the int of har vauthag opesciins AUTHORITY’ sal
- give notice to HOLDER thet a forest management-review of the Forest Management
Conttact will be conducted within 30-working days to provide baseline information.
Within 6 months prior to the end of each 5-year operational period this procedure shall be
repeated.
sae res ting ier eaten. Be

(ii) Adequate written procedures to assure compliance with requirements of the
Contract;

(iii) Adequate knowledge af the essential requirements of the procedures by each
PERSON in HOLDFR's organization whose functions aro affected by thea;

(iv) Adequate operational supervision and CONTROL by HOLDER to assure
compliance with the procedures; .

Oo

ce oe en tee
le) Availability and mcoossibility of records thut demonstrate HOLDER's
canines with the procedures and that appropriate corrective actions were taken
whore prateduens were not followed; and

(rl) Comgelinace with regard (o payment of FEES and regulatory violations.

HAD Hive Vear Soclal Responsibility Review =——

AULHWOMITY ahall Convene an ad hoc Social Responsibility Review Committee st
love vale of net lnee than five yours to review and prepare a written report on the
AVL Fite dadatione With local Communitios and compliance with social agreements.
HCH EHEUN aboall coogverste in the toview af the Committes’s request,

A Ad Additbosal Auwdite zee eee
(a) Tht GOVEINMUNT tetorvos the right to allow unscheduled: third party-and-
divi) modsty tmowltoring Of HOLDER's contract operations. Monitoring organizations
dual! hare faeoe Wi all Neanolal records, management plans, and ANNUAL
HPNRATIOMAL PLANS bo facillinte monitoring sctivities. The GOVERNMENT shall
Wid mabeiid meeeoe betty clyil goolety monitoring organization until the
pigeveaslin agewom, (a to not publish any confidential business
jarectial onder feotiin 18.19 of tho National Forestry Reform Law of 2006 without
cos tees patel Coan TOL DEGR,
(NW) HF HOLDER falle 40 demonstrate compliance with the Contract or i

information

operational
ee Oe eee ee ee nae ono conaiaes
Alt compliance.

eMny fh the Cont OF Conducting additional field audits to measure co :

wae | Nettbermont and Contract Closure

HAO) etitoment

1 ghdigalines of HOLDER have not been fully discharged by termination date,
AUTHORITY tay ime tho Performance Bond or retain any advanced - or

money
deyewliod herewuler and apply such funds toward unfulfilled obligations of HOLDER
velthont prainlice bo any Otho rights or remedies of AUTHORITY.

WH9)  ¢ oatvnet Closure

CONTRACTING OVMCER shall give written notice to HOLDER when HOLDER has
reenpliel with thy teem of this Contract HOLDER shall be paid any refunds due from

ponen pony thier

a i
Sea eee eel

io
io
PUooes Sy 05 WooY sanTEMIOD ap MOY UayI Tq “NonoW uD

“LIND S0:Z1 © so0z ‘t
Gorey shepeony, wo woo sotyumsec 6) moe pus Boxpeat yay
Sit Wo poidope sex [[IG St ‘uOROW UO “peas [Iq “WOROU UO

«GZ LVAOTHOONT ONISSZDON

INDEOVAV ISTO THL ONTUILVE OL LDV NVs

SEELLENT FON THE CAISSOWDNT S.ES510H0
—

SS aa ao 8585 8
SIGNATURE PAGE

In witness of their agreement, AUTHORITY and HOLDER now execute this Contract,
which shall be effective upon Siiature by the President of the Republic of Liberia and
ratification by the Republic of Liberis:

49

4AA
yay
ine tl

we quit

AWA)
Ani A

HREM
Hye
pe
'

hha
pee!

weed

| 1
HEPUOLIC OF LIBERA
(1, HONOKAIUE HOUSE OF REPRESENTATIVES
J Capitol Bullding
rv 1.0, Box 0005

| am feet . Monrovia, Liberia

2000

COTE RR RTON OFTHE VINTY-SECOND LEGISLATURE OF
UE ME PUME IE OW LTMIRIA

Dceuuiior int HOUNI'S ENROLLED BILL NO. 5 ENTILED:

¥

| LH AUT HATIFVING THE FOREST MANAGEMENT CONTRACT
AWEA OAS IN LOKA AND GHARPOLU COUNTIES BETWEEN THE
{epee OW LIMWKIA REPRESENTED BY THE FORESTRY
He VELOPMENT AUTHORITY AND ALPHA LOGGING & wooD
yn PAnING INCORPORATED”

piper hiteb 10 THI PRESIDENT-OF THE REPUBLIC OF LIBERIA

ot PA ROUTIVE APPROVAL, Ae: ‘
i \

vecerven tin 7 DAY OF Gey ___ AD. 2009
avy noumon fee ale Fae

4 Bre ~
mug Ye OF THE REPUBLIC OF LIBERIA
